IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,799-03


BILLY R. RICHARDSON, Relator

v.

HON. CARTER THOMPSON, JUDGE OF CRIMINAL DISTRICT COURT NO. 5,
Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-0175463-PL

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of
habeas corpus in Criminal District Court No. 5 of Dallas County, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court. Relator contends that the
district court entered an order designating issues on April 28, 2011.
 
	On April 4, 2012, we held this application in abeyance and directed Respondent, the Judge
of Criminal District Court No. 5 of Dallas County, to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application or, in the alternative, resolving
the issues set out in his order and then having the District Clerk submit the record on such
application. 
	On April 27, we received a response. The habeas record was not forwarded to this Court.
Instead, Respondent said the State was investigating whether Relator was actually innocent and 
Respondent did not believe the habeas record should be forwarded to this Court until the State had
competed its investigation. We believe Respondent has shown good cause for not having the District
Clerk forward the habeas record.  
	Respondent shall submit his response to this Court's original order within 90 days of the date
of this order. This application for leave to file a writ of mandamus will be held in abeyance until 
Respondent has submitted his response.

Filed: May 16, 2012
Do not publish